Citation Nr: 0612173	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  98-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2000 and January 2005, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, for additional development.  The case is now before the 
Board for final appellate consideration.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's right knee condition is related to his active duty 
from October 1977 to October 1981.


CONCLUSION OF LAW

Service connection for a right knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

At separation from active duty, the veteran indicated a 
"trick" or locked knee, along with weakness of the knee 
after walking.  Clinical examination of the veteran's knees 
was normal at that time and no defects or diagnoses were 
identified.  The veteran's service medical records are 
otherwise negative for complaints, symptoms, findings or 
diagnoses related to the right knee.  Because objective right 
knee findings were not noted during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  Overall, the 
Board must find that the service medical records provide 
evidence against this claim as they fail to indicate a 
chronic knee disorder during service. 

There is no evidence of pertinent complaints, symptoms, 
findings or diagnosis related to arthritis within one year of 
the veteran's separation from service.  The report of March 
1982 VA orthopedic examination is negative for complaints, 
symptoms, findings or diagnoses related to the right knee, 
providing highly probative evidence against this claim.  
Further, because right knee arthritis was not seen within one 
year of the veteran's separation from service, presumptive 
service connection is not warranted.  

A private June 1997 report from an orthopedist states that 
the veteran had bilateral crepitus (years after service).  
Private treatment records dated in February 1998 reflect 
bilateral chondromalacia patella.  VA medical records include 
a February 1998 request for a right knee brace, which notes 
that the veteran had swelling/degenerative joint disease of 
the right knee.  The post-service medical records provide 
evidence against this claim as they indicate a disorder that 
began many years after service and do not indicate an 
association between service and the current disability. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The private June 1997 orthopedist report lists the veteran's 
right knee symptoms and provides that the right knee would 
undergo treatment after treatment of the left knee was 
finished.  The orthopedist stated that the veteran insisted 
that the knee problems might be a consequence of his years in 
the service.  The orthopedist stated that the veteran's 
problems could be seen and may have been accelerated by the 
kind of work he did in the service.  Therefore, it could be 
connected with his years of service.  

The June 1997 medical opinion is not persuasive evidence in 
support of the veteran's claim.  It is not based on a review 
of the veteran's service medical records.  Rather, it is 
based solely on a history provided by the veteran, and thus 
is not probative or material to the etiology of the claimed 
disability.  See Reonal v. Brown, 5 Vet.App. 458, 460-461 
(1993); Elkins v. Brown, 5 Vet.App. 474 (1993).  In addition, 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Overall, the Board finds that this report is entitled to very 
limited probative value. 

In September 2005, VA attempted to examine the veteran's 
right knee in order to determine its etiology.  However, the 
veteran failed to report to the VA orthopedic examination.  
Evidence from such an examination that might have been 
favorable to the veteran's claim is unavailable.  

During an April 1998 hearing, the veteran asserted that his 
current right knee condition is the result of physical 
activities of active duty.  However, as a layperson, without 
the appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on a 
medical matter, such as the source of the current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinions 
that his right knee condition began during service is not a 
sufficient basis for awarding service connection.  

Overall, the Board must find that the service and post-
service medical records, as a whole, provide highly probative 
evidence against this claim.  The claim must be denied.     
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in April 2002 and May 
2004, as well as information provided in the June 2003, 
December 2003, May 2004 and December 2005 supplemental 
statements of the case (SSOCs), the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the cited 
SSOCs include the text of the regulation that implements the 
notice and assistance provisions from the statute.

The Board observes the RO issued VCAA notice prior to the 
June 2003 SSOC, which was the initial adjudication of the 
veteran's right knee claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In addition, the May 2004 VCAA letter 
specifically asks the veteran to provide any evidence he 
thought would support his claim.  Id. at 120-21.  Thus, the 
Board finds that the RO has properly provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of 
defect in VCAA notice that is prejudicial to the veteran. 

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and relevant medical 
examinations.  VA also attempted to conduct an orthopedic 
examination of the veteran's right knee, but the veteran 
failed to report.  "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As service and post-service medical records provide no basis 
to grant this claim, and provide evidence against the claim, 
the Board finds no basis for an additional attempt at a VA 
examination to be obtained.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).         

The veteran has submitted some private medical evidence, but 
has not identified or authorized VA to obtain any additional 
evidence.  There is no indication or allegation that 
additional relevant evidence remains outstanding.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for a right knee condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


